Citation Nr: 0603600	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-38 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected type II diabetes 
mellitus.  

3.  Entitlement to a disability rating greater than 20 
percent for type II diabetes mellitus.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio.  The file was subsequently transferred to the 
RO in N. Little Rock, Arkansas.  The veteran testified before 
the undersigned at a videoconference hearing in March 2005.  
A transcript of that hearing is associated with the claims 
folder. 
  
The Board notes that the veteran submitted additional 
evidence at the time of the March 2005 hearing and again in 
May 2005.  The submission of such evidence was accompanied by 
waivers of RO consideration, received by the RO and then 
forwarded to the Board in March and May of 2005.  However, 
because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2005) (discussing submission of 
additional evidence after an appeal has been initiated to the 
Board). 





FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent, probative evidence of record does not show 
that the veteran's hypertension is secondary to his service-
connected type II diabetes mellitus.

3.  The competent, probative evidence of record does not show 
that the veteran currently has peripheral neuropathy.

4.  The veteran requires insulin, a restricted diet, and 
there is some evidence of restriction of activities due to 
the type II diabetes mellitus; there is no evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.

5.  The veteran has the following service-connected 
disabilities: type II diabetes mellitus, rated as 40 percent 
disabling; peripheral vascular disease of the left lower 
extremity, rated as 20 percent disabling; and peripheral 
vascular disease of the right lower extremity, rated as 20 
percent disabling; the combined service-connected disability 
rating is 60 percent with consideration of the bilateral 
factor.

6.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for hypertension as secondary to 
service-connected type II diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

2.  Service connection for peripheral neuropathy as secondary 
to service-connected type II diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for an initial disability rating of 40 
percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2005).

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25, 4.26 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  A claim for 
secondary service connection requires medical evidence that 
connects the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

1.  Service connection for hypertension

The veteran seeks service connection for hypertension as 
secondary to his service-connected type II diabetes mellitus.  
The Board finds that although the veteran is currently 
diagnosed with hypertension, a comprehensive review of the 
evidence of record does not support a finding that the 
veteran's hypertension is related to his diabetes and 
provides evidence against such a finding.   

Specifically, the March 2003 VA examiner opined that the 
veteran's "hypertension is less likely caused by his 
diabetes mellitus."  There is no contrary medical evidence 
or opinion of record.  Consequently, the Board finds that 
this examination is entitled to great probative weight and 
provides very negative evidence against the veteran's claim.  
Post-service medical records only support this finding. 

The Board notes that there is no medical evidence of 
hypertension during service.  In fact, the first medical 
evidence of hypertension in the claims folder is from January 
1981, over ten years after discharge from service.  
Therefore, there is no basis to award service connection for 
hypertension based on chronicity in service or continuous 
symptomatology thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 494-97.  It thus follows that there is no 
competent evidence of a nexus between the veteran's 
hypertension and his period of service.
  
The veteran and his representative's personal, lay opinion as 
to any relationship between his hypertension and his diabetes 
is not competent evidence required to establish secondary 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for hypertension as secondary to service-connected type II 
diabetes mellitus.  38 U.S.C.A. § 5107(b).

2.  Service connection for peripheral neuropathy

The veteran seeks service connection for peripheral 
neuropathy as secondary to his service-connected type II 
diabetes mellitus.  Specifically, the veteran asserts that 
the neuropathy affects his arms, hands, legs, and feet.  The 
evidence of record reflects complaints of burning, numbness, 
tingling, and pain, especially in the legs and feet.  He 
contends that these symptoms are ultimately related to his 
service-connected type II diabetes mellitus.  

The Board finds that the most probative evidence of record is 
against a finding of a current diagnosis of peripheral 
neuropathy.  Service connection requires competent evidence 
of current diagnosis of the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Thus, absent 
evidence of a current disability, both service connection and 
secondary service connection cannot be granted. Id 

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

Specifically, a VA examination conducted in March 2003 
diagnosed the veteran with "AODM [adult onset diabetes 
mellitus] without peripheral neuropathy" (emphasis added).  
The examiner based the diagnosis upon a physical examination, 
a comprehensive review of the medical evidence in the claims 
folder, and a May 2001 Neurology/EMG/NCV (Electromyography 
and Nerve Conduction Velocity) report which was negative for 
peripheral neuropathy in the lower and upper extremities.  
Importantly, ensuing Neurology/EMG/NCV studies conducted in 
May and November of 2003 also failed to reveal objective 
evidence of peripheral neuropathy.  The Board finds that the 
March 2003 VA examination, supported by the EMG/NCV studies, 
provides probative evidence against a current diagnosis of 
peripheral neuropathy and are entitled to great probative 
weight.  

The Board adds that a VA examiner in November 2001 noted the 
veteran's leg symptoms as more properly attributable to 
arthritis in his joints and the veteran's service connected 
peripheral vascular disease.  Recent letters dated in March 
and April of 2005 from a VA physician treating the veteran 
confirmed treatment for arthritis in addition to diabetes.  
Such records provide more negative evidence against the 
claim.  

In contrast, the Board acknowledges the August 2002 treatment 
letter from a VA primary care physician who stated that the 
veteran's medical problems include "type 2 diabetes with 
peripheral neuropathy."  The physician does not provide any 
further analysis.  In assessing evidence, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Consequently, the Board considers this statement to 
be of limited probative value.  

Similarly, a March 2004 letter from a VA physician at the 
South Memphis Clinic indicated that the veteran's leg pain 
"appears classic for diabetic neuropathy."  He went on to 
note that the veteran had been diagnosed with this condition 
in previous medical records, but then conceded that "a 
recent nerve conduction study did not support this 
diagnosis."  The Board finds that such an opinion is too 
speculative to warrant service connection.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999); Bostain v. West, 11 
Vet. App. 124 (1998).

The veteran also submitted Social Security Disability records 
confirming that the he was receiving disability benefits.  A 
disability impairment code sheet printed from the Internet 
mentions code 3570, "[d]iabetic and Other Peripheral 
Neuropathy."  However, this evidence, without medical 
confirmation of the diagnosis, is entitled to limited 
probative value.  The Board adds that efforts to obtain more 
complete Social Security Disability records for the veteran 
yielded a negative reply.
    
Based on the above, the competent, probative evidence of 
record does not show that the veteran currently has 
peripheral neuropathy.  Accordingly, the preponderance of the 
evidence is against the veteran's claim.  It follows that 
service connection and secondary service connection to 
diabetes are not in order.  There is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b). 

3.  Increased Rating for type II diabetes mellitus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's diabetes mellitus is rated as 20 percent 
disabling under Diagnostic Code (Code) 7913.  38 C.F.R. § 
4.119.  Under Code 7913, the next higher rating of 40 percent 
is assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Note (1) to Code 
7913 provides that compensable complications of diabetes 
should be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.

Although the evidence does not demonstrate all of the 
criteria for the 40 percent rating, the Board finds that the 
overall disability picture more closely approximates the 40 
percent criteria.  38 C.F.R. § 4.21, 4.7.

Specifically, VA treatment records from Memphis dated October 
2003 to April 2005 demonstrate that the veteran requires 
insulin and has dietary restrictions as a result of his type 
II diabetes mellitus.  The Board acknowledges, however, that 
the medical evidence of record does not explicitly provide a 
prescribed regulation of activities due to the diabetes.  

In any event, an April 2005 treatment letter from a VA staff 
physician reports that the veteran has a number of 
disabilities including diabetes, which in combination 
restrict his activities and his movements.  Furthermore, in 
March 2005, the veteran testified that his diabetes prevented 
him from walking very far, lifting heavy objects, and made it 
difficult to breathe at times.  It also affected his weight 
and is a factor in his inability to work.  VA treatment 
records and a VA examination dated in November 2003 
corroborate the veteran's symptoms and limitations resulting 
from diabetes.  

Accordingly, based on the above evidence, the Board finds 
that the veteran's diabetes sufficiently restricts his 
activities such that the criteria for a 40 percent disability 
rating under Code 7913 are met.  38 C.F.R. §§ 4.21, 4.7, 
4.119.  The Board notes that there is no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.  Thus, the overall disability picture does not 
warrant a 60 percent rating under Code 7913.  38 C.F.R. 
§ 4.7.  The veteran's own statements all post-service medical 
records would support such a finding. 

Therefore, resolving any doubt in the veteran's favor, the 
Board concludes that the preponderance of the evidence 
supports an increased rating of 40 percent under Code 7913.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.3.  The appeal is 
granted as to that issue.

Finally, the Board finds no reason to refer the matter to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96. There is no evidence of frequent 
hospitalization due to his diabetes.  The Board acknowledges 
recent VA treatment records indicating that the veteran 
cannot work due to his service-connected and non-service-
connected disabilities.  However, there is no indication that 
his inability to work is associated solely with the service-
connected type II diabetes mellitus.  Thus, an extra-
schedular rating is not for consideration.

4.  Entitlement to TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Total disability is considered to exist 
when there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  He has not worked since his last job 
as a cemetary grounds keeper in March of 2002.  

In this case, the veteran has the following service-connected 
disabilities: type II diabetes mellitus, rated as 40 percent 
disabling; peripheral vascular disease of the left lower 
extremity, rated as 20 percent disabling; and peripheral 
vascular disease of the right lower extremity, rated as 20 
percent disabling.  The combined service-connected disability 
rating is 60 percent with consideration of the bilateral 
factor and the fact that the peripheral vascular disease is 
rated as one disability.  38 C.F.R. §§ 4.25, 4.26.  
Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are 
not met.
 
Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 C.F.R. § 4.16(b).  In this 
regard, the Board finds no basis for an extra-schedular award 
of TDIU.  

In this case, as in Van Noose, supra, there simply is no 
evidence of unusual or exceptional circumstances to warrant a 
total disability rating based on the veteran's service-
connected disabilities alone.  Specifically, the most recent 
evidence - a VA treatment letter dated in April 2005 from a 
VA staff physician, documented that the veteran had service-
connected type II diabetes mellitus and peripheral vascular 
disease.  The physician, who has treated the veteran since 
September 2003, also recorded the following non-service-
connected diagnoses: hypertension, hyperlipidemia, sleep 
apnea, mood disorder, and inflammatory arthritis.  The 
physician went on to emphasize "the severe extent of his 
[veteran's] physical disability from the combination of his 
current medical difficulties."  He also opined that the 
combination of these disorders caused the veteran to be 
"completely unable to meaningfully pursue active employment 
in any capacity at this time."  Significantly, the physician 
never indicated that the veteran's service-connected 
disabilities alone rendered him unemployable.  In fact, the 
report clearly indicates the severe nature of the nonservice 
connected disorders, providing evidence against this claim.  
Thus, the Board finds this probative treatment letter weighs 
heavily against the extra-schedular TDIU claim.  

The post-service medical records, as a whole, also provide 
evidence against this claim as they also indicate the severe 
nature of the nonservice-related disabilities.  The evidence 
of record, including a VA psychologist report dated in 
September 2002 and a November 2003 VA examination, confirm 
that the veteran has various nonservice-connected physical 
disabilities, to include joint pain with arthritis, which 
limits his ability to work.  These records provide more 
negative evidence against the extra-schedular claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
Although his service-connected disabilities are significant, 
the veteran is compensated for the associated impaired 
ability to work by way of the combined 60 percent rating.  
See 38 C.F.R. § 4.1 (disability ratings are based on average 
impairment of earning capacity).  Therefore, the appeal is 
denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in March 
2003, October 2003, December 2003, and May 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the February 2004 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the March 2003 VCAA 
notice letter prior to the August 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the medical evidence he has submitted and 
authorized the VA to obtain on his behalf and the evidence he 
has submitted in the form of written statements.  Moreover, 
VCAA letters, the August 2003 rating decision, the February 
2004 SOC, and the September 2004 supplemental statement of 
the case (SSOC) advised the veteran of what missing evidence 
was relevant and necessary to demonstrate secondary service 
connection, an increased rating, and TDIU. Furthermore, the 
veteran chose to present evidence and testify at a March 2005 
videoconference hearing.  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

With respect to the increased rating claim only, the Board 
notes that the May 2004 VCAA letter asked the veteran to 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, relevant VA outpatient 
treatment records, and NCV/EMG studies.  The veteran was also 
afforded several VA examinations and opinions.  The Board 
notes that the veteran has provided the RO with several 
written statements, private medical records, Social Security 
Administration records, and videoconference testimony.  
Furthermore, the veteran continued to submit evidence with a 
waiver of RO consideration in March and May of 2005.  

In addition, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  Although disability determinations 
by the Social Security Administration are not controlling for 
VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). 

In this respect, the VA can end its efforts to obtain medical 
records from a Federal agency, including the Social Security 
Administration, if the VA is informed that the requested 
records do not exist or further efforts would be futile.  
38 C.F.R. § 3.159(c)(2).  In this case, the VA issued a 
request for Social Security records, and then issued a 
follow-up request.  In May and July of 2003, the Social 
Security Administration indicated that the records were not 
available.  Notice of the unavailability of the records was 
provided to the veteran by the VA.  Thus, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

With regard to the request for another VA examination, the 
Board finds that the VA examinations, as a whole, provide the 
basis to fully adjudicate these claims and that further 
examinations would serve no constructive purpose.  The 
service and post-service medical records provide more than 
enough evidence to decide these claims. 


ORDER

Service connection for hypertension as secondary to service-
connected type II diabetes mellitus is denied.

Service connection for peripheral neuropathy as secondary to 
service-connected type II diabetes mellitus is denied.

A disability rating of 40 percent for type II diabetes 
mellitus is granted.

Entitlement to TDIU is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


